DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is currently amended.
Claims 2-6 are original.
Claim 7 is withdrawn.
Claim 8 is new.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
Argument: Applicant argues that the Houjou reference’s passive film is for a different purpose than an ink-repellant film regarding the wettability reduction.  Remarks pp. 4-5.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., properties of the passive film and/or its chemical composition) are not recited in the rejected claim(s) (see claim 1 regarding the anticipation rejection).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the passive film is intended to have a certain wettability or ink repellant functionality or not, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument: Applicant argues that the film of Houjou is fluorine-based and that cannot render obvious the film of the claim 8.  Remarks pp. 6.
This is not found persuasive because one of ordinary skill in the art, a skilled artisan, would recognize that passive film coatings on nozzles / printheads can take various chemical materials selections and have similar properties and would have substituted the fluorine-based Teflon-type non-stick coating for a metal oxide coating where the properties of the metal oxide coating were desired - see rejection of claim 8 below.

Argument: Applicant argues that the method for measuring the curvature are disclosed in Applicant’s specification and that therefore the metes and bounds of the claimed subject matter are definite and well-defined.  Remarks pp. 6.
This is not found persuasive because, as specified in the Non-Final OA, while Applicant may act as their own lexicographer, Applicant may not select definitions for art-recognized terms which are contrary to their standardized, prior definitions as understood by one of ordinary skill in the art.  Therefore, the metes and bounds of the claimed subject matter are unclear, vague and indefinite because it is unclear if one of ordinary skill in the art is to use the Applicant’s special definition in the specification or whether to use the definition one of ordinary skill in the art would understand and represent by the term curvature.  This leads the claimed subject matter open to multiple interpretations and therefore indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification (see pp. 14, line 6 disclosure) and the understanding from the state of the art is that curvature is unit-based quantity and that there is no support for Applicant’s possession of a unitless curvature.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houjou (US 2008/0143785).
Regarding claim 1, Houjou discloses: a liquid discharge head (see inkjet image forming apparatus of title) comprising: a film member (see ink-repelling film 160 of [0096]); and a displacement member (see nozzle ejection port of [0099]) configured to displace a portion of the film member to discharge the liquid from the discharge hole (See nozzle hole 151 of [0099]), wherein an edge (any edge can be the edge, see Fig. 4) of the film member has a curve in a cross section of the film member (see curved surface of [0096]); and a surface of the film member includes a passive film (see ink-repelling film 160, Id).
Regarding claim 4, Houjou discloses: wherein a material of the film member is stainless steel.
Regarding claim 5, Houjou is interpreted as capable of processing a liquid with particles.  See MPEP 2115 regarding the article worked upon as an intended use recitation and not getting patentable weight in an apparatus / product claim.
Regarding claim 6, Houjou discloses: the liquid discharge apparatus comprising the liquid discharge head according to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Houjou (US 2008/0143785).
Regarding claim 2, Houjou discloses: wherein the curvature has a radius of curvature of < 1 micron ([0096]).  The range of Houjou is an overlapping range to the claimed range.  See MPEP 2144.05(I) regarding the obviousness of similar, approaching, overlapping ranges, amounts and proportions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Houjou (US 2008/0143785) and further in view of Hirata (US 2019/0143692).
Regarding claim 3, Houjou discloses: wherein the nozzle hold / plate an be made of stainless steel ([0094]).
Houjou does not disclose: wherein the surface roughness of the film member forming the discharge hole has a surface roughness of 100 nm or less.
In the same field of endeavor of nozzle designs as Houjou and Applicant’s claims (see title, abs), Hirata discloses: wherein the metal substrate outlet edge is a stainless steel of roughness from 0.001 to .1 microns.  This is an overlapping range to the claimed range with an overlapping endpoint (.001 microns is 100 nm).  See MPEP 2144.05(I) regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
To select the stainless-steel roughness of Hirata in the additive manufacturing head / nozzle of Houjou had the benefit that it allowed for the improvement of the ease of polishing ([0095]) and allowed for ejection quality to be maintained at low operating / manufacturing costs ([0096]), which was desirable in Houjou.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the surface roughness of Hirata with the additive manufacturing head / nozzle of Houjou to arrive at the claimed invention before the effective filing date because doing so allowed for ejection quality to be maintained at low manufacturing costs, which was desirable in Houjou.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Houjou (US 2008/0143785), and further in view of Ohzeki (US 2011/0069117).
Regarding claim 8, Houjou does not disclose: wherein said passive film comprises a metal oxide.
In the same field of endeavor of manufacturing nozzles for depositing liquids as Houjou (see title, abs), Ohzeki discloses: a liquid discharge nozzle (see [0042], nozzle port) that is coated with a metal oxide (see coated film of metal, including silicon, oxide).
To add the metal oxide passive layer of Ohzeki to the nozzle of Houjou had the benefit that it improved the image quality of using plural inks of identical hue and of different concentrations ([0032]) and improvement of injection precision ([0036]).
It would have been obvious to one of ordinary skill in the art to combine the metal oxide passive layer of Ohzeki with the nozzle of Houjou to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of image quality of using plural inks of identical hue and of different concentrations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743